NO. 07-05-0123-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                   SEPTEMBER 8, 2005

                          ______________________________

                         RICKY J. PAREDEZ, JR., APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE

                        _________________________________

             FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

             NO. 2003-403272; HONORABLE CECIL G. PURYEAR, JUDGE
                        _______________________________


Before REAVIS and CAMPBELL and HANCOCK, JJ.


                                MEMORANDUM OPINION


       Appellant, Ricky J. Paradez, Jr., appeals from an adjudication of guilt for the offense

of deadly conduct by discharging a firearm and punishment of confinement for 10 years.

We affirm.


       Appellant was charged by indictment with the offense of deadly conduct by

discharging a firearm. Pursuant to a plea agreement with the State, appellant waived trial

by jury and entered a plea of guilty. The trial court accepted the plea of guilty, found that
the evidence substantiated appellant’s guilt, followed the plea agreement and, on

November 19, 2003, deferred adjudication of appellant and placed appellant on community

supervision for three years. Appellant did not appeal from these proceedings.


       On February 8, 2005, the State filed a Second Amended Motion to Proceed With

Adjudication of Guilt. At a hearing on the motion, appellant pled not true to the allegations

in the motion. After hearing evidence, the trial court found all of the allegations true and

adjudicated appellant guilty. Following a separate punishment hearing, the court sentenced

appellant to confinement in the Institutional Division of the Texas Department of Criminal

Justice for 10 years.


       Appellant’s appointed appellate counsel has filed a Motion to Withdraw and a Brief

in Support thereof. In support of the motion, counsel has certified that, in compliance with

Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), the

record has been diligently reviewed. Counsel has concluded the record reflects no

reversible error or grounds upon which a non-frivolous appeal can arguably be predicated.

Counsel thus concludes that the appeal is frivolous.


       In reaching the conclusion that the appeal is frivolous, counsel identifies one

possible issue. That issue is ineffective assistance of counsel. However, after referencing,

analyzing and discussing the trial record, counsel has discussed why, under the controlling

authorities, there is no arguably reversible error in the trial court proceeding or judgment.

See High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978). Counsel’s brief




                                             2
demonstrates a conscientious review of the entire record and analysis of the legal issues

involved in a potential appeal.


        Counsel has attached exhibits showing that a copy of the Anders brief and Motion

to Withdraw have been forwarded to appellant, and that counsel has appropriately advised

appellant of his right to review the record and file a response to counsel’s motion and brief.

Appellant has not filed a response.


       We have made an independent examination of the record to determine whether

there are any arguable grounds meriting appeal. See Penson v. Ohio, 488 U.S. 75, 82-83,

109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State, 813 S.W.2d 503, 511

(Tex.Crim.App. 1991). We have found no such grounds. We agree that the appeal is

frivolous.


       Accordingly, counsel’s Motion to Withdraw is granted. The judgment of the trial

court is affirmed.




                                           Mackey K. Hancock
                                               Justice


Do not publish.




                                              3